Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Charles G. Canady appeals the district court’s denial of relief on his motion for reduction of sentence, 18 U.S.C. § 3582 (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Canady, No. 7:02-cr-00127-F-2 (E.D.N.C. Sept. 3, 2015). We deny Canady’s motion to appoint counsel and we dispense with oral argument because the facts and legal contentions are adequately presented in the *277materials before this court and argument would not aid the decisional process.

AFFIRMED.